Citation Nr: 1738011	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty for training from February to June 1986 and on active duty from March 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This case was previously before the Board in April 2016, when it was remanded to afford the Veteran his requested Board hearing.  He testified at a Board hearing in December 2016; a transcript of that hearing is associated with the claims file.  The matter was remanded in May 2017 for additional development.  


FINDING OF FACT

Hypertension was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are incomplete.  He was advised by a July 2009 letter that the Records Management Center, St. Louis, Missouri had advised that his records were not in their possession and could not be provided.  He was requested to send any STRs records he had in his possession.  In a December 2009 memorandum, the RO made a formal finding on the unavailability of the Veteran's service medical records.  

In cases where a veteran's STRs are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (including hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

Concerning the question of in-service disease or injury, although the Veteran's STRs are incomplete, they include a January 1990 notice which shows a blood pressure reading of 128/98 and a recheck reading of 130/94 and indicates that the Veteran's clinical data and lifestyle put him in a group that had a .6 percent chance of developing heart disease during the next eight years (the average score for his age and sex was 1.3 percent).  These records do not reflect a diagnosis of or treatment for hypertension or high blood pressure readings.  

The Board finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation or that he manifested continuity of symptomatology related to hypertension since service.  VA treatment records include a February 2007 report of Primary Care New Patient Visit which notes that the Veteran's blood pressure was high; however, he denied a history of hypertension.  These records include a June 2008 assessment of hypertension and note that the Veteran would be started on medication.  The clinical evidence of record also includes a November 2009 private treatment report which notes that the Veteran presented with a history of hypertension for the last year and was "wondering if he really has HTN (hypertension)."  The assessment was "HYPERTENSION (primary encounter diagnosis."  While this lengthy period without complaint or treatment (i.e, the June 2008 diagnosis of hypertension is nearly 17 years after his May 1991 service separation), alone, is not determinative or dispositive of whether he had hypertension, or symptoms thereof, during the intervening years dating back to his service, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's hypertension was manifested in service or during his first post service year or that he had continuous symptoms since service.  The Board recognizes elevated blood pressure readings noted in the Veteran's STRs (the January 1990 notice which shows a blood pressure reading of 128/98 and a recheck reading of 130/94); however, the STRs do not include a diagnosis of hypertension and, as explained further below, the initial diagnosis of hypertension was not until many years after the Veteran's separation from service.  Further, VA criteria for a diagnosis of hypertension is diastolic pressure that is predominantly 90 mm or greater.  Id.  Here, there is no evidence that the Veteran had diastolic pressure predominantly 90 mm or greater during his period of active service.  Neither is there in-service evidence of isolated systolic hypertension (systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm), such that the criteria for a diagnosis of isolated systolic hypertension in service were met.  Notably, although the Veteran's STRs are incomplete, he does not claim that he had elevated blood pressure readings in service or that hypertension was diagnosed during service or within one year of service separation.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (for cardiovascular renal disease as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

The Veteran may also establish service connection with proof of actual direct causation.  See Combee, supra.  However, the only competent (medical) evidence of record is against a finding either of onset of hypertension during service or as otherwise related to any disease, injury, or incident therein.  Specifically, the Veteran claims that his hypertension is the result of exposure to "chemical warfare, oil-well fires and the smoke from those fires" during his military service.  However, the June 2017 VA examination report includes the opinion that "it is NOT at least as likely as not ... that the Veteran's hypertension is due to service, to include his service in Southwest Asia where he reported exposure to chemical warfare, oil-well fires, and the smoke from those fires."  The examiner explained that the Veteran's hypertension was not present until about 2008, approximately 17 years after his exposure to chemicals in the Gulf; a time frame of onset of hypertension which is not consistent with a direct chemical causation.  The examiner further noted that "[t]here is no medical literature which finds a causal remote 17-year lag time between chemical exposure and the onset of HTN.  There is no known mechanism of injury by which HTN could be caused by the chemicals discussed above [in the FACT SHEET]."   This opinion is based on examination of the Veteran, review of his claims file, a "FACT SHEET: Burn Pits in Iraq, Afghanistan, and Djibouti on the Horn of Africa; NOTICE TO VA EXAMINERS: VA Considers this Veteran Exposed to Burn Pit Toxins" and the medical literature, as such, it is probative evidence in the matter.  Because there is no probative evidence to the contrary, it is persuasive.  Thus, based on the above, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's hypertension is due to service or is otherwise related to any disease, injury, or incident therein.  

Further, as the Veteran is service-connected for PTSD, the May 2017 Board remand noted that VA's own regulations and rules indicate there may be an association between PTSD and hypertension and requested an opinion as to whether the Veteran's hypertension is secondary to (caused or aggravated by) his PTSD.  The June 2017 VA examination report and subsequent June 2017 addendum include the opinions that "it IS NOT at least as likely as not (50 percent or greater probability)" that the Veteran's hypertension was caused or aggravated by service-connected PTSD.  The examiner explained:

While there are intriguing recent medical reports linking PTSD to HTN (see references below which were reviewed today), major medical authorities such as the American Heart Association have stated there is not enough evidence to definitively determine a causal link, as most of these reports are cross sectional which are not able to discern cause[.]  The veteran has risk factors for HTN apart from PTSD: he has risk factors of advancing age, he is overweight (BMI > 25 with mild truncal obesity[)], and has use of NSAIDS and claritin D.  The prevalence of hypertension rises with age, from around 40% among individuals aged 40-59 years to 70% among those aged 60-79 years (3).  The American Heart Association (2014) maintains that "stress is not a confirmed risk factor for high blood pressure (BP)."  Medical authorities find that longitudinal research is needed to determine whether PTSD increases risk of hypertension.  This question may be reevaluated in the future when sufficient longitudinal research is available to address this question.  

The examiner listed extensive medical literature in support of this opinion.  

The Board finds the opinions contained in the June 2017 VA examination report and subsequent June 2017 addendum to be of great probative value.  Indeed, the examiner considered the Veteran's lay statements, the claims file, objective examination findings and current medical research before concluding that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected PTSD.  This opinion was supported by a medical rationale and was consistent with the verifiable facts regarding the Veteran's military service and initial diagnosis of hypertension.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.

As noted above, the Veteran claims that his hypertension results from exposure to "chemical warfare, oil-well fires and the smoke from those fires" during his service in Southwest Asia.  However, the etiology of hypertension is a medical question that requires medical expertise.  The Veteran is a layperson without the requisite medical expertise.  See Jandreau, 492 F.3d at 1377.

In summary, the medical evidence shows that the Veteran has hypertension that first became manifest many years after his separation from service and is unrelated to, or aggravated by, service or a service-connected disability.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim and the appeal in this matter must be denied.


ORDER

Service connection for hypertension is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


